 



Exhibit 10.1

          (SEAL) [w89051w8905100.gif]  
STATE BOARD OF ADMINISTRATION
OF FLORIDA

1801 Hermitage Boulevard-Suite 100
Tallahassee, Florida 32308
(850) 488-4406

Post Office Box 13300
32317-3300   JEB BUSH
GOVERNOR
AS CHAIRMAN

TOM CALLAGHER
CHIEF FINANCIAL OFFICER
AS TREASURER

CHARLIE CRIST
ATTORNEY GENERAL
AS SECRETARY

COLEMAN STIPANOVICH
EXECUTIVE DIRECTOR

REIMBURSEMENT CONTRACT
Effective: June 1, 2003
(Contract)

between

PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, PA
(Company)

NAIC # 18058

and

THE STATE BOARD OF ADMINISTRATION OF THE STATE OF FLORIDA (SBA) WHICH
ADMINISTERS THE FLORIDA HURRICANE CATASTROPHE FUND (FHCF)

PREAMBLE

The Legislature of the State of Florida has enacted Section 215.555, Florida
Statutes “Statute”, which directs the SBA to administer the FHCF. This Contract
is subject to the Statute and to any administrative rule adopted pursuant
thereto, and is not intended to be in conflict therewith.

In consideration of the promises set forth in this Contract, the parties agree
as follows:

ARTICLE I - SCOPE OF AGREEMENT

As a condition precedent to the SBA’s obligations under this Contract, the
Company, an Authorized Insurer or an entity writing Covered Policies under
Section 627.351, Florida Statutes, in the State of Florida, shall report to the
SBA in a specified format the business it writes which is described in this
Contract as Covered Policies.

The terms of this Contract shall determine the rights and obligations of the
parties. This Contract provides reimbursement to the Company under certain
circumstances, as described herein, and does not provide or extend insurance or
reinsurance coverage to any person, firm, corporation or other entity. The SBA
shall reimburse the Company for its Ultimate Net Loss on Covered Policies in
excess of the Company’s Retention as a result of each Loss Occurrence commencing
during the Contract Year, to the extent funds are available, all as hereinafter
defined.

FHCF-2003K

1



--------------------------------------------------------------------------------



 



ARTICLE II - PARTIES TO THE CONTRACT

This Contract is solely between the Company and the SBA which administers the
FHCF. In no instance shall any insured of the Company or any claimant against an
insured of the Company, or any other third party, have any rights under this
Contract, except as provided in Article XIV. The SBA will only disburse funds to
the Company, except as provided for in Article XIV of this Contract.

ARTICLE III - TERM

This Contract shall apply to Loss Occurrences which commence during the period
from 12:01 a.m., Eastern Time, June 1, 2003, to 12:01 a.m., Eastern Time, June
1, 2004 (Contract Year).

The Company must designate a coverage level, make any required selections within
this Contract, and return this fully executed Contract (two originals) to the
FHCF Administrator so that the Contract, including schedules, is received by the
FHCF Administrator no later than 5 p.m., Central Time, June 2, 2003 (the first
business day following June 1, 2003). Failure to do so will result in a referral
to the Office of Insurance Regulation within the Department of Financial
Services for administrative action. Furthermore, the Company’s coverage level
under this Contract will be deemed as follows:



(1)   For Companies that are a member of a National Association of Insurance
Commissioners (NAIC) group, the same coverage level selected by the other
Companies of the same NAIC group shall be deemed. If executed Contracts for none
of the members of an NAIC group have been received by the FHCF Administrator,
the coverage level from the prior Contract Year shall be deemed.   (2)   For
Companies that are not a member of an NAIC group under which other Companies are
active participants in the FHCF, the coverage level from the prior Contract Year
shall be deemed.   (3)   For New Participants that are a member of an NAIC
group, the same coverage level selected by the other Companies of the same NAIC
group shall be deemed.   (4)   For New Participants, as that term is defined in
Article V(21) herein, that are not a member of an NAIC group under which other
Companies are active participants in the FHCF, the 45% coverage level shall be
deemed.

The SBA shall not be liable for Loss Occurrences which commence after the
effective time and date of expiration or termination. Should this Contract
expire or terminate while a Loss Occurrence covered hereunder is in progress,
the SBA shall be responsible for such Loss Occurrence in progress in the same
manner and to the same extent it would have been responsible had the Contract
expired the day following the conclusion of the Loss Occurrence in progress.

ARTICLE IV - LIABILITY OF THE FHCF



(1)   The SBA shall reimburse the Company, with respect to each Loss Occurrence
commencing during the Contract Year for the “Reimbursement Percentage” elected,
this percentage times the amount of Ultimate Net Loss paid by the Company in
excess of the Company’s Retention, plus 5% of the reimbursed losses for Loss
Adjustment Expense Reimbursement.   (2)   The Reimbursement Percentage will be
45% or 75% or 90%, at the Company’s option as elected under Schedule A attached
to and forming part of this Contract, unless it must be adjusted for some or all
Companies in the FHCF as provided in (3) below.   (3)   In determining
reimbursements under this Article, the SBA shall:



  (a)   First, reimburse Companies qualified as limited apportionment companies
under Section 627.351(2)(b)3., Florida Statutes, for the amount (if any) of
reimbursement due under the individual Company’s Contract, but not to exceed the
lesser of $10 million or an amount equal to 10 times the individual Company’s
Reimbursement Premium for the Contract Year. This provision does not apply if
the projected Balance of the Fund as of December 31 of the

FHCF-2003K

2



--------------------------------------------------------------------------------



 





      Contract Year, exclusive of any bonding capacity of the FHCF, exceeds $2
billion. Further, if the Company is a member of an NAIC group, the Company may
not receive reimbursement under this provision if any other member of the NAIC
group has received reimbursement under this provision.     (b)   Next, reimburse
each of the Companies for the amount (if any) of reimbursement due under the
individual Company’s Contract, but not to exceed an amount equal to the
Projected Payout Multiple times the individual Company’s Reimbursement Premium
for the Contract Year, provided, however, that entities created under
Section 627.351, Florida Statutes, shall be further reimbursed in accordance
with subsection (c) below. If the Company qualifies as a limited apportionment
company under Section 627.351(2)(b)3., Florida Statutes, any amount payable
under this provision shall be reduced by the amount (if any) payable under
(a) above.     (c)   Thereafter, reimburse each entity created by
Section 627.351, Florida Statutes, for a pro rata share of any remaining Actual
Claims-Paying Capacity of the FHCF based on the proportion determined by
dividing such entity’s remaining reimbursable losses under Covered Policies from
Covered Events for the Contract Year by the total remaining reimbursable losses
under Covered Policies from Covered Events for the Contract Year, for which any
remaining FHCF balance or bond proceeds are sufficient, up to a limit of
$11 billion for any one Contract Year, in accordance with
Section 215.555(4)(c)1., Florida Statutes.



(4)   Reimbursement amounts shall not be reduced by reinsurance paid or payable
to the Company from other sources; however, the Company shall not allow
recoveries from such other sources, except reinsurance recoveries from
affiliated Companies and/or reinsurers, taken together with reimbursements under
this Contract, to exceed 100% of the Company’s losses under Covered Policies
from Covered Events. If such recoveries and reimbursements exceed 100% of the
Company’s losses under Covered Policies from Covered Events, and if there is no
agreement between the Company and its reinsurer(s) to the contrary, any amount
in excess of 100% of the Company’s losses under Covered Policies from Covered
Events shall be returned to the SBA.   (5)   The SBA shall notify the Company of
the FHCF’s estimated Borrowing Capacity, the projected Balance of the Fund as of
December 31, and the Company’s estimated share of total Reimbursement Premium to
be paid to the FHCF for the Contract Year. In May and October of each year, the
SBA shall publish in the Florida Administrative Weekly a statement of the FHCF’s
estimated Borrowing Capacity and the Balance of the Fund as of December 31.  
(6)   The obligation of the SBA with respect to all Contracts covering a
particular Contract Year shall not exceed the Balance of the Fund as of
December 31 of that Contract Year, together with the maximum amount the SBA is
able to raise through the issuance of revenue bonds or other means available to
the SBA under Section 215.555, Florida Statutes, up to a limit of $11 billion
for any one Contract Year in accordance with Section 215.555(4)(c)1., Florida
Statutes. The obligations and the liability of the SBA are more fully described
in Rule 19-8.013, Florida Administrative Code (F.A.C.). If Reimbursement
Premiums are used for debt service in the event of a temporary shortfall in the
collection of emergency assessments, then the amount of the Premiums so used
will be reimbursed to the SBA when sufficient emergency assessments are
received.

ARTICLE V - DEFINITIONS



(1)   Actual Claims-Paying Capacity of the FHCF       This term means the sum of
the Balance of the Fund as of December 31 of a Contract Year, plus any
reinsurance purchased by the FHCF, plus the amount the SBA is able to raise
through the issuance of revenue bonds up to a limit of $11 billion pursuant to
Section 215.555(4)(c)1. and (6), Florida Statutes.

FHCF-2003K

3



--------------------------------------------------------------------------------



 





(2)   Actuarially Indicated           This term means, with respect to Premiums
paid by Companies for reimbursement provided by the FHCF, an amount determined
in accordance with the definition provided in Section 215.555(2)(a), Florida
Statutes.       (3)   Additional Living Expense (ALE)           ALE losses
covered by the FHCF are not to exceed 20 percent of the insured value of mobile
homes or personal Residential Structures or 40 percent of the insured value of
contents covered under a tenants policy or a condominium unit owner’s policy.
ALE losses do not include losses for fair rental value, loss of rents, or
business interruption.       (4)   Administrator           This term means the
entity with which the SBA contracts to perform administrative tasks associated
with the operations of the FHCF. The present Administrator is Paragon
Reinsurance Risk Management Services, Inc., 3600 West 80th Street, Minneapolis,
Minnesota 55431. The telephone number is (800) 689-3863, and the facsimile
number is (800) 264-0492.       (5)   Authorized Insurer           This term is
defined in Section 624.09(1), Florida Statutes.       (6)   Borrowing Capacity  
        This term means the amount of funds which are able to be raised by the
issuance of revenue bonds or through other financing mechanisms, less bond
issuance expenses and reserves.       (7)   Citizens Property Insurance
Corporation (Citizens)           This term means an entity formed under
Section 627.351, Florida Statutes and refers to both Citizens Property Insurance
Corporation High Risk Account (formerly the FWUA) and Citizens Property
Insurance Corporation Personal Lines and Commercial Lines Accounts (formerly the
FRPCJUA).       (8)   Contract           This term means this Reimbursement
Contract for the current Contract Year.       (9)   Covered Event           This
term means any one storm declared to be a hurricane by the National Hurricane
Center, which causes insured losses in Florida, both while it is still a
hurricane and throughout any subsequent downgrades in storm status by the
National Hurricane Center. Any storm, including a tropical storm, which does not
become a hurricane is not a Covered Event.       (10)   Covered Policy      

  (a)   Covered Policy, as defined in Section 215.555(2)(c), Florida Statutes,
is further clarified to mean only that portion of a binder, policy or contract
of insurance (Policy Contract) that insures real or personal property located in
the State of Florida to the extent such Policy Contract insures a Residential
Structure, as defined in definition (27) herein, or the contents of a
Residential Structure, located in the State of Florida, or ALE coverage as
defined in definition (3) herein.     (b)   Due to the specialized nature of the
definition of Covered Policies, Covered Policies are not limited to only one
line of business in the Company’s annual statement required to be filed by
Section 624.424, Florida Statutes. Instead, Covered Policies are found in
several lines of business on the Company’s annual statement. Covered Policies
will at a minimum be reported in the Company’s statutory annual statement as:  
    - Fire       - Allied Lines       - Farmowners Multiple Peril       -
Homeowners Multiple Peril       - Commercial Multiple Peril (non liability
portion, covering condominiums and apartments)       - Inland Marine          
(c)   Note that where particular insurance exposures are reported on an annual
statement is not dispositive of whether or not the exposure is a Covered Policy.
This definition applies only to

FHCF-2003K

4



--------------------------------------------------------------------------------



 



      the first-party property section of Policy Contracts pertaining strictly
to the structure, its contents, or ALE coverage.           (d)   Covered Policy
also includes any collateral protection insurance policy covering personal
residences which protects both the borrower’s and the lender’s financial
interest, in an amount at least equal to the coverage for the dwelling in place
under the lapsed homeowner’s policy, if such policy can be accurately reported
as required in Section 215.555(5), Florida Statutes. A Company will be deemed to
be able to accurately report data if the required data, as specified in the
Premium Formula adopted in Section 215.555(5), Florida Statutes, is available.  
        (e)   See Article VI of this Contract for specific exclusions.        

(11)   Estimated Claims-Paying Capacity of the FHCF           This term means
the sum of the projected Balance of the Fund as of December 31 of a Contract
Year, plus any reinsurance purchased by the FHCF, plus the most recent estimate
of the Borrowing Capacity of the FHCF, determined pursuant to
Section 215.555(4)(c), Florida Statutes.       (12)   Excess Insurance          
This term, for the purposes of the FHCF, means insurance protection for large
commercial property risks that provides a layer of coverage above a primary
layer that acts much the same as a very large deductible. The primary layer is
insured through another policy. The excess policy does not reimburse losses
unless the losses exceed the primary layer. Several excess policies may be used
to cover high value properties, each with different but coordinating primary
layers. Excess Insurance policies that include coverage for non-habitational
property or non-Florida property are not covered by the FHCF. As a result of the
application of Rule 19-8.029(5)(c), F.A.C., exposure under an Excess Insurance
policy that would otherwise be reportable to the FHCF, but does not exceed the
attachment point of the Excess Insurance policy, would never trigger a
reimbursement from the FHCF, and is therefore not covered by the FHCF.      
(13)   Florida Department of Financial Services (Department )           This
term means that Florida regulatory agency charged with regulating the Florida
insurance market and administering the Florida Insurance Code.       (14)  
Florida Insurance Code           This term means those chapters in
Section 624.01, Florida Statutes, which are designated as the Florida Insurance
Code.       (15)   Formula or the Premium Formula           This term means the
Formula approved by the SBA for the purpose of determining the Actuarially
Indicated Premium to be paid to the FHCF. The Premium Formula is defined as an
approach or methodology which leads to the creation of premium rates. The
resulting rates are therefore incorporated as part of the Premium Formula and
are the result of the approach or methodology employed.       (16)   Fund
Balance or Balance of the Fund as of December 31           These terms mean the
“Net assets: Unrestricted” as indicated on the unconsolidated FHCF Statement of
Net Assets for the then current Contract Year, to which is added: reported FHCF
losses (including Loss Adjustment Expense) for the then current Contract Year,
whether paid or unpaid by FHCF, as of December 31, and from which is subtracted:
any reinsurance recovered prior to, or recoverable as of, December 31; any
obligations paid or expected to be paid with bonding proceeds or receipts from
emergency assessments; amounts needed for administration for the then current
State of Florida fiscal year which have not been spent and which are not
reflected on the FHCF Statement of Net Assets; and the amount of mitigation
funds appropriated for the then current State of Florida fiscal year.       (17)
  Ground-up or Gross Direct Losses           These terms mean all losses under
the Covered Policy definition prior to the application of the Company’s FHCF
Retention and FHCF reimbursement percentage.

FHCF-2003K

5



--------------------------------------------------------------------------------



 





(18)   Insurer Group           For purposes of the coverage option election in
Section 215.555(4)(b), Florida Statutes, Insurer Group means the group
designation assigned by the National Association of Insurance Commissioners
(NAIC) for purposes of filing consolidated financial statements. A Company is a
member of a group as designated by the NAIC until such Company is assigned
another group designation or is no longer a member of a group recognized by the
NAIC.       (19)   Loss Occurrence           This term means the sum of
individual insured losses incurred under Covered Policies resulting from the
same Covered Event. “Losses” means direct incurred losses under Covered Policies
and excludes Loss Adjustment Expenses.       (20)   Loss Adjustment Expense
Reimbursement      

  (a)   Loss Adjustment Expense Reimbursement shall be 5% of the reimbursed
losses under this Contract as provided in Article IV, pursuant to
Section 215.555(4)(b)1., Florida Statutes.           (b)   To the extent that
loss reimbursements are limited to the Payout Multiple applied to each Company,
the 5% Loss Adjustment Expense is included in the total Payout Multiple applied
to each Company.        

(21)   New Participant(s)           This term means all Companies which are
granted a certificate of authority by the Department after the beginning of the
FHCF’s Contract Year on June 1 and begin writing Covered Policies on or after
the beginning of the Contract Year, or which already have a certificate of
authority and begin writing Covered Policies on or after the beginning of the
Contract Year. A Company that removes exposure from either Citizens entity, as
that term is defined in (7) above, pursuant to an assumption agreement effective
after June 1 and had written no other Covered Policies on or before June 1 is
also considered a New Participant.       (22)   Office of Insurance Regulation
means that office within the Department of Financial Services and which was
created in Section 20.121(3), Florida Statutes.       (23)   Payout Multiple    
      This term means the multiple derived by dividing the Claims-Paying
Capacity of the FHCF by the total industry Reimbursement Premium for the FHCF
for the Contract Year billed as of December 31 of the Contract Year. The
multiple is finally determined once Reimbursement Premiums have been billed as
of December 31 and the amount of bond proceeds has been determined.       (24)  
Premium           This term means the same as Reimbursement Premium.       (25)
  Projected Payout Multiple           The Projected Payout Multiple is used to
calculate a Company’s projected payout pursuant to Section 215.555(4)(d)2.b.,
Florida Statutes. The Projected Payout Multiple is derived by dividing the
estimated single season Claims-Paying Capacity of the FHCF by the estimated
total industry Reimbursement Premium for the FHCF for the Contract Year. The
Company’s Reimbursement Premium as paid to the SBA for the Contract Year is
multiplied by the Projected Payout Multiple to estimate the Company’s coverage
from the FHCF for the Contract Year.       (26)   Reimbursement Premium        
  Reimbursement Premium is the Premium determined by multiplying each $1,000 of
insured value reported by the Company in accordance with Section 215.555(5)(b),
Florida Statutes, by the rate as derived from the Premium Formula, as described
in Rule 19-8.028, F.A.C.       (27)   Residential Structures           This term
means personal lines residential, commercial lines residential, and mobile home
dwelling units used as a home or residence for other than transient occupancy,
as that term is defined in Section 83.43(10), Florida Statutes. These include
the primary structure and appurtenant structures insured under the same policy
and any other structures covered under endorsements associated with a policy
covering a residential structure, the principal function of which at the time of
loss was as a

FHCF-2003K

6



--------------------------------------------------------------------------------



 





    primary or secondary residence. Covered Residential Structures do not
include: hotels, motels, timeshares, or other similar structures that are rented
out daily, weekly, or monthly; homeowner associations, if no habitational
structures are insured under the policy; shelters, camps, or retreats;
commercial health care facilities and nursing homes, unless the facility is part
of a structure primarily consisting of other residences or the facility is a
separate structure that is used solely by the occupants (or their guests) of a
habitational structure covered under the same policy; or boats insured under a
separate policy or endorsement.   (28)   Retention       The Company’s Retention
means the amount of hurricane losses incurred by the Company below which the
Company is not entitled to reimbursement from the FHCF. The Company is eligible
for reimbursement only after its paid covered losses exceed its Retention level.
The Company’s Retention level is established in accordance with the provisions
of Section 215.555(2)(e), Florida Statutes. The Company’s Retention shall be
determined by multiplying the Retention Multiple by the Company’s Reimbursement
Premium for the Contract Year.   (29)   Retention Multiple



  (a)   The Retention Multiple is applied to the Company’s Reimbursement Premium
to determine the Company’s Retention. The Retention Multiple for the Contract
Year shall be equal to $3 billion, adjusted to reflect the percentage growth in
FHCF exposure for Covered Policies since 1998, divided by the estimated total
industry Reimbursement Premium at the 90% Reimbursement Percentage level for the
Contract Year as determined by the SBA.     (b)   The Retention Multiple as
determined under (29)(a) above shall be adjusted to reflect the Reimbursement
Percentage elected by the Company under this Contract as follows:  

  1.   If the Company elects a 90% Reimbursement Percentage, the adjusted
Retention Multiple is 100% of the amount determined under (29)(a) above;     2.
  If the Company elects a 75% Reimbursement Percentage, the adjusted Retention
Multiple is 120% of the amount determined under (29)(a) above; or     3.   If
the Company elects a 45% Reimbursement Percentage, the adjusted Retention
Multiple is 200% of the amount determined under (29)(a) above.



(30)   Ultimate Net Loss



  (a)   This term means the Company’s actual loss (excluding loss adjustment
expense) arising from each Loss Occurrence during the Contract Year, provided,
however, that the Company’s loss shall be determined in accordance with the
deductible levels reported to the FHCF for the exposure sustaining the loss.    
(b)   Salvages and all other recoveries, excluding reinsurance recoveries, shall
be first deducted from such loss to arrive at the amount of liability attaching
hereunder.     (c)   All salvages, recoveries or payments recovered or received
subsequent to a loss settlement under this Contract shall be applied as if
recovered or received prior to the aforesaid settlement and all necessary
adjustments shall be made by the parties hereto.     (d)   Nothing in this
clause shall be construed to mean that losses under this Contract are not
recoverable until the Company’s Ultimate Loss has been ascertained.     (e)  
The SBA shall be subrogated to the rights of the Company to the extent of its
reimbursement of the Company. The Company agrees to assist and cooperate with
the SBA in all respects as regards such subrogation. The Company further agrees
to undertake such actions as may be necessary to enforce its rights of salvage
and subrogation, and its rights, if any, against other insurers as respects any
claim, loss, or payment arising out of a Covered Event.

FHCF-2003K

7



--------------------------------------------------------------------------------



 



ARTICLE VI – EXCLUSIONS

This Contract does not provide reimbursement for:



(1)   Any losses not defined as being within the scope of a Covered Policy.  
(2)   Any policy which excludes wind or hurricane coverage.   (3)   Any Excess
Insurance policy that contains coverage for non-habitational property or
non-Florida property.   (4)   Any liability of the Company attributable to
losses for fair rental value, loss of rents, or business interruption.   (5)  
Any collateral protection policy that does not meet the definition of Covered
Policy as defined in Article V(10) herein.   (6)   Any reinsurance assumed by
the Company.   (7)   Any exposure for: hotels, motels, timeshares, or other
similar structures that are rented out daily, weekly, or monthly; homeowner
associations, if no habitational structures are insured under the policy;
shelters, camps or retreats; and boats insured under a separate policy or
endorsement.   (8)   Commercial healthcare facilities and nursing homes, unless
the facility is part of a structure primarily consisting of other residences.  
(9)   Any exposure under commercial policies covering only appurtenant
structures or structures that do not function as a habitational structure (e.g.
a policy covering only the pool of an apartment complex).   (10)   Any liability
of the Company for extra contractual obligations and excess of original policy
limits liabilities.   (11)   Losses in excess of the sum of the Balance of the
Fund as of December 31 of the Contract Year and the amount the SBA is able to
raise through the issuance of revenue bonds or by the use of other financing
mechanisms, up to the limit pursuant to Section 215.555(4)(c), Florida Statutes.
  (12)   Any liability assumed by the Company from Pools, Associations, and
Syndicates. Exception: Covered Policies assumed from Citizens Property Insurance
Corporation High Risk Account or Citizens Property Insurance Corporation
Personal Lines and Commercial Lines Accounts under the terms and conditions of
an executed assumption agreement between the Authorized Insurer and either
Citizens entity is covered by this Contract.   (13)   All liability of the
Company arising by contract, operation of law, or otherwise, from its
participation or membership, whether voluntary or involuntary, in any insolvency
fund. “Insolvency fund” includes any guaranty fund, insolvency fund, plan, pool,
association, fund or other arrangement, howsoever denominated, established or
governed, which provides for any assessment of or payment or assumption by the
Company of part or all of any claim, debt, charge, fee, or other obligation of
an insurer, or its successors or assigns, which has been declared by any
competent authority to be insolvent, or which is otherwise deemed unable to meet
any claim, debt, charge, fee or other obligation in whole or in part.   (14)  
Any liability of the Company for loss or damage caused by or resulting from
nuclear reaction, nuclear radiation, or radioactive contamination from any
cause, whether direct or indirect, proximate or remote, and regardless of any
other cause or event contributing concurrently or in any other sequence to the
loss.   (15)   The FHCF does not provide coverage for water damage which is
generally excluded under property insurance contracts and has been defined to
mean flood, surface water, waves, tidal water, overflow of a body of water, or
spray from any of these, whether or not driven by wind.

ARTICLE VII - MANAGEMENT OF CLAIMS AND LOSSES

The Company shall investigate and settle or defend all claims and losses. All
payments of claims or losses by the Company within the terms and limits of the
appropriate coverage parts of Covered Policies

FHCF-2003K

8



--------------------------------------------------------------------------------



 



shall be binding on the SBA, subject to the terms of this Contract, including
the provisions in Article XIII relating to inspection of records and audits.

ARTICLE VIII – PAYMENT ADJUSTMENTS



(1)   Offsets       Section 215.555(4)(d)1., Florida Statutes, provides the SBA
with the right to offset amounts due and payable to the SBA from the Company
against any reimbursement amounts due and payable to the Company from the SBA as
a result of the liability of the SBA.   (2)   Reimbursement Adjustments      
Section 215.555(4)(d) and (e), Florida Statutes, provides the SBA with the right
to seek the return of excess loss reimbursements or advances which have been
paid to the Company along with interest thereon. Excess loss reimbursements or
advances are those payments or advances made to the Company by the SBA on the
basis of incorrect exposure submissions or resubmissions, incorrect calculations
of Reimbursement Premiums or Retentions, payments in excess of the projected
payout, incorrect proof of loss reports, incorrect calculation of reinsurance
recoveries, or subsequent readjustment of policyholder claims, including
subrogation and salvage, or any combination of the foregoing. The Company will
be sent an invoice showing the due date for adjustments along with the interest
due thereon through the due date. Interest will continue to accrue if not paid
by the due date.

ARTICLE IX - REIMBURSEMENT PREMIUM



(1)   The Company shall, in a timely manner, pay the SBA its Reimbursement
Premium for the Contract Year. The annual Reimbursement Premium for the Contract
Year shall be calculated in accordance with Section 215.555, Florida Statutes,
with any rules promulgated thereunder, and with Article X(2).   (2)   Since the
calculation of the Actuarially Indicated Premium assumes that the Companies will
pay their Reimbursement Premiums timely, interest charges will accrue under the
following circumstances. A Company may choose to estimate its own Premium
installments. However, if the Company’s estimation is less than the provisional
Premium billed, an interest charge will accrue on the difference between the
estimated Premium and the final Premium. If a Company estimates its first
installment, the Administrator shall bill that estimated Premium as the second
installment as well, which will be considered as an estimate by the Company. No
interest will accrue regarding any provisional Premium if paid as billed by the
FHCF’s Administrator, except in the case of an estimated second installment as
set forth in this Article. Also, if a Company makes an estimation that is higher
than the provisional Premium billed but is less than the final Premium, interest
will not accrue. However, if the Premium payment is not received from a Company
when it is due, an interest charge will accrue on a daily basis until the
payment is received. Interest will also accrue on Premiums resulting from
submissions or resubmissions finalized after December 1 of the Contract Year. An
interest credit will be applied for any Premium which is overpaid as either an
estimate or as a provisional Premium. Interest shall not be credited past
December 1 of the Contract Year. The applicable interest rate for interest
credits will be the projected average rate earned by the SBA for the FHCF for
the first six months of the Contract Year. The applicable interest rate for
interest charges will accrue at this rate plus 3%.

FHCF-2003K

9



--------------------------------------------------------------------------------



 



ARTICLE X - REPORTS AND REMITTANCES



(1)   Exposures



  (a)   If the Company writes Covered Policies on or before June 1 of the
Contract Year, the Company shall report to the SBA, unless otherwise provided in
Rule 19-8.029, F.A.C., no later than the statutorily required date of September
1 of the Contract Year, by ZIP Code or other limited geographical area as
specified by the SBA, its insured values under Covered Policies as of June 30 of
the Contract Year as outlined in the Data Call adopted for the Contract Year
under Rule 19-8.029, F.A.C., and other data or information in the format
specified by the SBA.     (b)   If the Company first begins writing Covered
Policies after June 1 but prior to December 1 of the Contract Year, the Company
shall report to the SBA, no later than March 1 of the Contract Year, by ZIP Code
or other limited geographical area as specified by the SBA, its insured values
under Covered Policies as of December 31 of the Contract Year as outlined in the
Supplemental Instructions for New Participants section of the Data Call adopted
for the Contract Year under Rule 19-8.029, F.A.C., and other data or information
in the format specified by the SBA.     (c)   If the Company first begins
writing Covered Policies on or after December 1 but through and including May 31
of the Contract Year, the Company shall not report its exposure data for the
Contract Year to the SBA.     (d)   The requirements in (a) and (b), above, that
reports are due on September 1 and March 1, as applicable, means that the report
shall be in the physical possession of the FHCF’s Administrator in Minneapolis
no later than 5 p.m., Central Time, on September 1 or March 1, as applicable. If
September 1 or March 1 is a Saturday, Sunday or legal holiday, then the
applicable due date will be the day immediately following September 1 or
March 1, as applicable, which is not a Saturday, Sunday or legal holiday. For
purposes of the timeliness of the submission, neither the United States Postal
Service postmark nor a postage meter date is in any way determinative. Reports
sent to the SBA in Tallahassee, Florida, will be returned to the sender. Reports
not in the physical possession of the FHCF’s Administrator by 5 p.m., Central
Time, on the applicable due date are late.     (e)   Confidentiality of exposure
reports. Pursuant to the provisions of Section 215.557, Florida Statutes, the
reports of insured values under Covered Policies by ZIP Code submitted to the
SBA pursuant to Section 215.555, Florida Statutes, are confidential and exempt
from the provisions of Section 119.07(1), Florida Statutes, and Section 24(a),
Art. I of the State Constitution.



(2)   Reimbursement Premium



  (a)   If the Company writes Covered Policies on or before June 1 of the
Contract Year, the Company shall pay the FHCF its Reimbursement Premium in
installments due on or before August 1, October 1 and December 1 of the Contract
Year in amounts to be determined by the FHCF. However, if the Company’s
Reimbursement Premium for the prior Contract Year was less than $5,000, the
Company’s full provisional Reimbursement Premium, in an amount equal to the
Reimbursement Premium paid in the prior year, shall be due in full on or before
August 1 of the Contract Year. The Company will be invoiced for amounts due, if
any, beyond the provisional Reimbursement Premium payment, on or before December
1 of the Contract Year. In addition, the full annual provisional Reimbursement
Premium as billed and any outstanding balances will be due on August 1, or the
date that control is transferred if after August 1, for any Company where
control of the Company has been transferred through any legal or regulatory
proceeding to a state regulator or court appointed receiver or rehabilatator
prior to December 1 of the Contract Year.     (b)   If the Company first begins
writing Covered Policies after June 1 but prior to December 1 of the Contract
Year, the Company shall pay the FHCF a provisional Reimbursement Premium of
$1,000 upon execution of this Contract. The Administrator shall calculate the
Company’s actual

FHCF-2003K

10



--------------------------------------------------------------------------------



 





      Reimbursement Premium for the period based on its actual exposure as of
December 31 of the Contract Year, as reported on or before March 1. To recognize
that New Participants have limited exposure during this period, the actual
Premium as determined by processing the Company’s exposure data shall then be
divided in half, the provisional Premium shall be credited, and the resulting
amount shall be the total Premium due for the Company for the remainder of the
Contract Year. However, if that amount is less than $1,000, then the Company
shall pay $1,000. The Premium payment is due no later than May 1 of the Contract
Year. The Company’s Retention and coverage will be determined based on the total
Premium due as calculated above.     (c)   If the Company first begins writing
Covered Policies on or after December 1 but through and including May 31 of the
Contract Year, the Company shall pay the FHCF a Reimbursement Premium of $1,000
upon execution of this Contract. The Company shall pay no other Reimbursement
Premium for the Contract Year.     (d)   The requirement that the Reimbursement
Premium is due on a certain date means that the Premium shall be in the physical
possession of the FHCF no later than 5 p.m., Eastern Time, on the due date
applicable to the particular installment. If remitted by check to the FHCF’s
Post Office Box, the check shall be physically in the Post Office Box 550261,
Tampa, FL 33655-0261, as set out on the invoice sent to the Company. If remitted
by check by hand delivery, the check shall be physically on the premises of the
FHCF’s bank in Tampa, Florida, as set out on the invoice sent to the Company. If
remitted electronically, the wire transfer shall have been completed to the
FHCF’s account at its bank in Tampa, Florida, as set out on the invoice sent to
the Company. If the applicable due date is a Saturday, Sunday or legal holiday,
then the applicable due date will be the day immediately following the
applicable due date which is not a Saturday, Sunday or legal holiday. For
purposes of the timeliness of the remittance, neither the United States Postal
Service postmark nor a postage meter date is in any way determinative. Premium
checks sent to the SBA in Tallahassee, Florida, or to the FHCF’s Administrator
in Minneapolis, Minnesota, will be returned to the sender. Reimbursement
Premiums not in the physical possession of the FHCF by 5 p.m., Eastern Time, on
the applicable due date are late.



(3)   Claims and Losses



  (a)   In General  

  1.   Claims and losses resulting from Loss Occurrences commencing during the
Contract Year shall be reported by the Company and reimbursed by the FHCF as
provided herein and in accordance with the Statute, this Contract, and any rules
adopted pursuant to the Statute. For a Company participating in a quota share
primary insurance agreement(s) with Citizens Property Insurance Corporation High
Risk Account, Citizens and the Company shall report only their respective
portion of losses under the quota share primary insurance agreement(s). Pursuant
to Section 215.555(4)(c), Florida Statutes, the SBA is obligated to pay for
losses not to exceed the Actual Claims-Paying Capacity of the FHCF, up to a
limit of $11 billion for any one Contract Year in accordance with
Section 215.555(4)(c)1., Florida Statutes.  

  (b)   Loss Reports

    1.   At the direction of the SBA, the Company shall report its Ground-up
Losses for Covered Policies from each Covered Event to provide information to
the SBA in determining any potential liability for possible reimbursable losses
under the Contract on the Interim Loss Report, Form FHCF-L1A, as adopted in
Rule 19-8.029, F.A.C.     2.   No later than December 31 of the Contract Year,
the Company shall report to the FHCF its Ultimate Net Loss with respect to each
Loss Occurrence from the beginning of the Contract Year on the Proof of Loss
Report, Form FHCF-L1B, as adopted in Rule 19-8.029, F.A.C.     3.   Quarterly
thereafter until all claims and losses resulting from Loss Occurrences
commencing during the Contract Year are fully discharged, the Company shall
render to the FHCF revised reports of the actual amount of Ultimate Net Loss
incurred and paid to

FHCF-2003K

11



--------------------------------------------------------------------------------



 





      date by the Company with respect to each Loss Occurrence commencing during
the Contract Year. If the Company’s Retention must be recalculated as the result
of an exposure resubmission, and if the recalculated Retention changes the
FHCF’s reimbursement obligations, then the Company shall submit additional
reports of claims and losses for recalculation of the FHCF’s obligations.     4.
  Such reports shall include the actual or anticipated reinsurance recoveries
from non-affiliated insurers and/or reinsurers on the Company’s Ultimate Net
Loss, and a certification that such recoveries, together with the actual or
anticipated reimbursement from the FHCF, shall not exceed 100% of the Company’s
losses under Covered Policies from Covered Events.     5.   The SBA will
determine and pay, as soon as practicable after receiving Proof of Loss Reports
described and adopted in Rule 19-8.029, F.A.C. the reimbursement amount due
based on losses paid by the Company to date and adjustments to this amount based
on subsequent quarterly information. The adjustments to reimbursement amounts
shall require the SBA to pay, or the Company to return, amounts reflecting the
most recent determination of losses.     6.   Initial or quarterly reports
received on or before the due date for that report will be reimbursed within
30 days following the due date or as soon as practicable after the receipt of
the report and verification of the reported losses. Those received after the
initial or quarterly reporting due date will be reimbursed within 30 days
following the due date or as soon as practicable after the receipt of the report
and verification of the reported losses.     7.   If a Covered Event occurs
during the Contract Year, but after December 31, Companies shall report their
losses as soon as practicable thereafter and the FHCF shall begin to reimburse
Companies for paid losses as soon as the losses are reported and the FHCF has
established the availability of the moneys to pay the reimbursements. The FHCF
shall determine the schedule for reporting losses for Covered Events after
December 31 by taking into consideration the date or dates of the Covered
Event’s occurrence; its size; severity; wind speeds; forward track; occurrence
of tornadoes or flooding as a result of the Covered Event; geographical area
impacted; and ability of adjusters to assess the damage.     8.   All loss
reports received will be compared with the FHCF’s exposure data to establish the
facial reasonableness of the reports. Preliminarily, the FHCF will examine the
reported losses to determine whether reported losses exceed reported exposure in
the affected counties; whether the Company has reported a low concentration of
exposure in the affected counties; and whether the Ground-up Loss as a
percentage of exposure in affected counties is significantly higher than the
average. Companies meeting these tests for reasonableness will be scheduled for
reimbursement. Companies not meeting these tests for reasonableness will be
handled on a case-by-case basis and will be contacted to provide specific
information regarding their individual book of business.  

  (c)   Loss Reimbursement Calculations

    1.   In General. The Company’s covered paid losses must exceed its FHCF
Retention as determined in accordance with Section 215.555(2)(e), Florida
Statutes, before any reimbursement is payable from the FHCF. If more than one
Covered Event occurs in any one Contract Year, any reimbursements due from the
FHCF shall take into account the separate Retention requirement for each Company
for each Covered Event, as that term is defined in Section 215.555(2)(b),
Florida Statutes.     2.   Depletion of Claims-Paying Capacity. This section of
Article X provides procedures for reimbursing Companies for losses from Covered
Events in those situations in which the SBA determines, pursuant to
Section 215.555(6)(a), Florida Statutes, and Rule 19-8.013, F.A.C., that
reimbursable losses from a Covered Event are likely to exhaust the available
Claims-Paying Capacity of the FHCF. In that situation, each Company sustaining
reimbursable losses will receive the amount of reimbursement due under the
Contract up to

FHCF-2003K

12



--------------------------------------------------------------------------------



 





      the amount of the Company’s payout, based on the Payout Multiple, as
calculated in accordance with Section 215.555(4)(c) and (4)(d)2.b., Florida
Statutes, and as defined in Article V(23) of this Contract. For purposes of the
projected payout calculation, the “actual Premium paid for that Contract Year,”
as referenced in Section 215.555(4)(d)2.b., Florida Statutes, shall be the
Premium billed by the FHCF as of December 31 of the Contract Year. Thereafter,
payments for additional reimbursable losses will be available only to entities
created under Section 627.351, Florida Statutes, and will be based on a pro rata
share of the outstanding losses to the extent of any funds available up to the
$11 billion limitation. In order to determine the amount available for payment
of reimbursable losses on a pro rata basis for entities created under
Section 627.351, Florida Statutes, the SBA will review reported loss information
from all Companies and determine that all Companies which received payments for
reimbursable losses but which did not exceed their projected payout have settled
all, or substantially all, of their claims eligible for reimbursement. The SBA
will then determine the remaining amount of Claims-Paying Capacity and will pay
entities created under Section 627.351, Florida Statutes, on a pro rata basis,
up to the $11 billion limitation. Reimbursements for all Covered Events
occurring during the same Contract Year will be made in accordance with this
section (3)(c)2. of Article X.     3.   Depletion of cash, but not of
Claims-Paying Capacity. This section of Article X provides procedures for
reimbursing Companies for losses from Covered Events in those situations in
which the SBA determines, pursuant to Section 215.555(6)(a), Florida Statutes,
and Rule 19-8.013, F.A.C., that reimbursable losses for Covered Events will
exhaust the Balance of the Fund as of December 31 of the Contract Year in which
the Covered Event has occurred but will not exceed the amount the SBA is able to
raise through the issuance of bonds, reinsurance purchased, or the incurrence of
other indebtedness. In that situation, each Company sustaining reimbursable
losses will receive the amount of reimbursement due under the Contract up to the
amount of the Company’s projected payout, as calculated in accordance with
Section 215.555(4)(c) and (4)(d)2.b, Florida Statutes, and as defined in
Article V(25) of this Contract. Thereafter, payments for additional reimbursable
losses will continue to be made based on the loss reports required pursuant to
this Contract from entities created under Section 627.351, Florida Statutes.    
4.   Losses payable from cash. This section of Article X provides procedures for
reimbursing Companies for losses from Covered Events in those situations in
which the SBA determines that the reimbursable losses will not exhaust the
Balance of the Fund as of December 31 of the Contract Year in which the Covered
Event has occurred. In that situation, each Company sustaining reimbursable
losses will receive the amount of reimbursement due under the Contract.
Thereafter, payments for additional reimbursable losses will continue to be made
based on the loss reports required pursuant to this Contract from entities
created under Section 627.351, Florida Statutes.     5.   Reserve established.
When a Covered Event occurs in a subsequent Contract Year when reimbursable
losses are still being paid for a Covered Event in a previous Contract Year, the
SBA will establish a reserve for the outstanding reimbursable losses for the
previous Contract Year, based on the length of time the losses have been
outstanding, the amount of losses already paid, the percentage of incurred
losses still unpaid, and any other factors specific to the loss development of
the Covered Events involved.  

  (d)   Commutation  

  1.   Not less than 36 months or more than 60 months after the end of the
Contract Year, the Company shall report to the FHCF all claims and losses, both
reported and unreported, for the Contract Year which are not finally settled and
which may be reimbursable losses under this Contract. The Company and the SBA or
their respective representatives may, by mutual agreement, determine the
capitalized value of all claims and losses, both reported and unreported,
resulting from Loss Occurrences commencing during the Contract Year,

FHCF-2003K

13



--------------------------------------------------------------------------------



 





      and the Company shall provide the SBA with a copy of a written opinion on
such capitalized value by the Company’s certifying actuary. Payment by the SBA
of its proportion of any amount or amounts so mutually agreed and certified by
the Company’s certifying actuary shall constitute a complete and final release
of the SBA in respect of all claims and losses, both reported and unreported,
under this Contract.     2.   If agreement on capitalized value cannot be
reached within 60 days after the Company reports its claims and losses to the
FHCF, the Company and the SBA may mutually appoint an actuary or appraiser to
investigate, determine and capitalize such claims or losses. If both parties
then agree, the SBA shall pay its proportion of the amount so determined to be
the capitalized value of such claims or losses.     3.   If the parties fail to
agree, then any difference shall be settled by a panel of three actuaries, one
to be chosen by each party and the third by the two so chosen. If either party
does not appoint an actuary within 30 days, the other party may appoint two
actuaries. If the two actuaries fail to agree on the selection of a third
actuary within 30 days of their appointment, each of them shall name two, of
whom the other shall decline one and the decision shall be made by drawing lots.
All the actuaries shall be regularly engaged in the valuation of property claims
and losses and shall be members of the Casualty Actuarial Society and of the
American Academy of Actuaries. None of the actuaries shall be under the control
of either party to this Contract. Each party shall submit its case to its
actuary within 30 days of the appointment of the third actuary. The decision in
writing of any two actuaries, when filed with the parties hereto, shall be final
and binding on both parties.     4.   The reasonable and customary expense of
the actuaries and of the commutation (as a result of 2. and 3. above) shall be
equally divided between the two parties. Said commutation shall take place in
Tallahassee, Florida, unless some other place is mutually agreed upon by the
Company and the SBA.



(4)   Advances



  (a)   The SBA may make advances for loss reimbursements as defined herein, at
market interest rates, to the Company in accordance with Section 215.555(4)(e),
Florida Statutes. The market interest rate shall be determined with reference to
the then current interest rate earned on the FHCF’s investments on the date an
advance is made. All interest charged will commence on the date the SBA issues a
check for an advance and will cease at midnight on the date upon which the FHCF
has received the Company’s loss reimbursement report for the Covered Event for
which the advance was issued qualifying the Company for reimbursement equal to
or exceeding the amount(s) of the advance(s). If, upon audit, it is determined
that the Company received funds in excess of those to which it was entitled, the
interest as to those sums will not cease on the date of the receipt of the loss
reimbursement report but will continue until the Company reimburses the FHCF for
the overpayment. The Company’s final reimbursement shall be reduced by an amount
equal to the amount of the advance(s) and the interest thereon. The specific
type of advances enumerated in the Statute follow.  

  1.   Advances to Companies to prevent insolvency.  

  a.   Section 215.555(4)(e)1., Florida Statutes, provides that the SBA shall
advance to the Company amounts necessary to maintain the solvency of the
Company, up to 50 percent of the SBA’s estimate of the reimbursement due to the
Company. In determining insolvency for this advance, a Company will be
considered insolvent if it is unable to pay its policyholders for justifiable
claims.     b.   The requirements for an advance to a Company to prevent
insolvency are that the Company demonstrates that it is likely to qualify for
reimbursement, that the Company demonstrates that the immediate receipt of
moneys from the SBA is likely to prevent the Company from becoming insolvent,
and that the Company provides the information in (4)(b) below to aid in the
SBA’s determination to grant an advance.

FHCF-2003K

14



--------------------------------------------------------------------------------



 





  c.   The SBA’s final decision regarding an application for an advance to
prevent insolvency shall be based on whether or not, considering the totality of
the circumstances, including the SBA’s obligations to provide reimbursement for
all Covered Events occurring during the Contract Year, granting an advance is
essential to allowing the entity to continue to pay additional claims for a
Covered Event in a timely manner.  

  2.   Advances to entities created pursuant to Section 627.351, Florida
Statutes.  

  a.   Section 215.555(4)(e)2., Florida Statutes, provides that the SBA may
advance to an entity created pursuant to Section 627.351, Florida Statutes, up
to 90% of the lesser of the SBA’s estimate of the reimbursement due or the
entity’s share of the actual aggregate Reimbursement Premium for that Contract
Year, multiplied by the current available liquid assets of the FHCF.     b.  
The requirements for an advance to entities created pursuant to Section 627.351,
Florida Statutes are that the entity must demonstrate to the SBA that the
advance is essential to allow the entity to pay claims for a Covered Event and
that the entity provides the information in (4)(b) below to aid in the SBA’s
determination to grant an advance.     c.   The SBA must determine that its
assets are sufficient and sufficiently liquid to fulfill its obligations to
other Companies under the Contract prior to granting an advance.  

  3.   Advances to limited apportionment companies.  

  a.   Section 215.555(4)(e)3., Florida Statutes, provides that the SBA may
advance the amount of estimated reimbursement payable to limited apportionment
companies.     b.   The requirement for an advance to limited apportionment
companies is that they make an application to the SBA and provide the SBA with a
report of their exposures and losses in order to determine Retention levels and
loss reimbursements payable.     c.   The SBA must determine that its assets are
sufficient and sufficiently liquid to fulfill its obligations to other Companies
under the Contract prior to granting an advance.  

  (b)   Companies shall request a specific amount for the advance from the SBA
and, for those Companies or entities designated in (4)(a)1. and (4)(a)2. above,
shall provide the SBA with the following information, determined in accordance
with statutory accounting principles, which are the rules and procedures
governing insurer financial reporting for regulatory purposes:  

  1.   Current assets;     2.   Current liabilities other than liabilities due
to the Covered Event;     3.   Current liabilities due to the Covered Event,
paid and unpaid, submitted on the Proof of Loss Report, Form FHCF-L1B, as
adopted in Rule 19-8.029, F.A.C.;     4.   Evidence of estimated Retention
breached by payment of paid losses from the Covered Event;     5.   Current
surplus as to policyholders;     6.   Estimate of expected liabilities due to
the Covered Event;     7.   Estimate of other expected liabilities not due to
the Covered Event;     8.   Amount of reinsurance available to pay claims for
the Covered Event under other reinsurance treaties;     9.   Estimated amount of
payout from the FHCF, determined in accordance with Section 215.555(4)(b),
Florida Statutes. This estimate is necessarily predicated on the Company’s
Premium which in turn is predicated on its exposure. Therefore, if the Covered
Event occurs in June, July, or August, the Company will need to provide its
exposure data prior to September 1 in order that the appropriate calculations
may be made.  

  (c)   The information outlined herein shall be supplied in the form of a
letter, signed by two executive officers of the Company, with the supporting
information attached.     (d)   In determining whether or not to grant an
advance, the SBA shall:  

  1.   Carefully review and consider all the information submitted by such
Companies;

FHCF-2003K

15



--------------------------------------------------------------------------------



 





  2.   Consult with all relevant regulatory agencies seeking all relevant
information about the Company’s financial and solvency condition;     3.  
Carefully review its currently available liquid assets; and     4.   Review the
damage caused by the Covered Event and when that Covered Event occurred.  

  (e)   Any amount advanced by the SBA shall be used by the Company only to pay
claims of its policyholders for the Covered Event or Covered Events which have
precipitated the immediate need to continue to pay additional claims as they
become due. The advance is a reimbursement which allows the Company to continue
to pay claims in a timely manner.



(5)   Delinquent Premium Payments       Failure to submit a Premium or Premium
installment when due is a violation of the terms of this Contract and
Section 215.555, Florida Statutes. Interest on late payments shall be due as set
forth in Article IX(2) of this Contract. In addition, the SBA will refer any
Company failing to submit such payments to the Department for administrative
action or will take other action as appropriate pursuant to Section 215.555(10)
and (11), Florida Statutes.   (6)   Inadequate Data Submissions       If
exposure data or other information required to be reported by the Company under
the terms of this Contract is not received by the FHCF in the format specified
by the FHCF and is inadequate to the extent that the FHCF requires resubmission
of data, the Company will be required to pay the FHCF a resubmission fee of
$1,000. The $1,000 fee is also applicable to exposure resubmissions made as a
result of audits of the Company’s exposure and of audits of the Company’s claims
data.   (7)   Delinquent Submissions       Failure to submit an exposure
submission or resubmission by the due date is a violation of the terms of this
Contract and of the Statute. The SBA will refer any Company failing to submit
such submissions or resubmissions to the Department for administrative action or
will take other action as appropriate pursuant to Section 215.555(10) and (11),
Florida Statutes.

ARTICLE XI - TAXES

In consideration of the terms under which this Contract is issued, the Company
agrees to make no deduction in respect of the Premium herein when making premium
tax returns to the appropriate authorities. Should any taxes be levied on the
Company in respect of the Premium herein, the Company agrees to make no claim
upon the SBA for reimbursement in respect of such taxes.

ARTICLE XII - ERRORS AND OMISSIONS

Any inadvertent delay, omission, or error on the part of the SBA shall not be
held to relieve the Company from any liability which would attach to it
hereunder if such delay, omission, or error had not been made.

ARTICLE XIII - INSPECTION OF RECORDS

The Company shall allow the SBA to inspect, examine, and audit, at reasonable
times, all records of the Company relating to the Covered Policies under this
Contract, including Company files concerning claims, losses, or legal
proceedings regarding subrogation or claims recoveries which involve this
Contract, including premium, loss records and reports involving exposure data on
Covered Policies and applicable ceded reinsurance contracts. All discovered
errors, inadvertent omissions, and typographical errors associated with the data
reporting of insured values shall be corrected to reflect the proper values.
This right shall survive the termination of this Contract. The Company shall
retain its records in accordance with the requirements for records retention
regarding exposure reports and claims reports outlined herein, and in any
administrative rules adopted pursuant to Section 215.555, Florida Statutes.
Companies writing covered collateral protection policies, as defined in
definition (10) of Article V herein, must be able to provide documentation that
the policy covers personal residences, protects both the

FHCF-2003K

16



--------------------------------------------------------------------------------



 



borrower’s and lender’s interest, and that the coverage is in an amount at least
equal to the coverage for the dwelling in place under the lapsed homeowner’s
policy. Failure to provide any of the information required for audits,
constitutes a violation of Section 215.555, Florida Statutes, and shall result
in a referral to the Department.



(1)   Auditing Requirements for Exposure Audits       The Company shall retain
complete and accurate records, in policy level detail, of all exposure data
submitted to the SBA in any Contract Year until the SBA has completed its audit
of the Company’s exposure submissions. The Company shall also retain complete
and accurate records of any completed exposure audit for any Contract Year in
which the Company incurred losses until the completion of the loss reimbursement
audit for that Contract Year. The records to be retained shall include the audit
file which supports the exposure reported to the SBA and any other information
which would allow for a complete audit of the Company’s reported exposure data.
The audit file shall be prepared according to the SBA Audit File Specifications
outlined in the Data Call. The Company must also have available, at the time of
the audit, a copy of its underwriting manual, a copy of its rating manual, and
staff to respond to the questions of the SBA or its agents. The Company is also
required to retain declarations pages and policy applications to support
reported exposure. To meet the requirement that the application must be
retained, the Company may retain either the actual application or may retain the
actual application in an electronic format.   (2)   Auditing Requirements for
Loss Reports       The Company shall retain complete and accurate records of all
reported losses and/or advances                      submitted to the SBA until
the SBA has completed its audit of the Company’s reimbursable losses. The
records to be retained are set forth as part of the Proof of Loss Report,
Form FHCF-L1B, adopted in Rule 19-8.029, F.A.C. The Company must also retain the
required exposure audit file for the Contract Year in which the loss occurred,
and must have available any other information which would allow for a complete
audit of the Company’s losses.   (3)   Audit Procedures



  (a)   The FHCF will send an audit notice to the Company providing the
commencement date of the audit, the site of the audit, any accommodation
requirements of the auditor, and the reports and data which must be assembled by
the Company and forwarded to the FHCF upon request. The Company shall be
prepared to choose one location in which to be audited, unless otherwise
specified by the SBA.     (b)   The reports and data are required to be
forwarded to the FHCF as set forth in an audit notice letter. The information is
then forwarded to the auditor. If the FHCF receives accurate and complete
records as requested, the auditor will contact the Company to inform the Company
as to what policies or other documentation will be required once the auditor is
on site. Any records not required to be provided to the auditor in advance shall
be made available at the time the auditor arrives on site.     (c)   At the
conclusion of the auditor’s audit and the management review of the auditor’s
report, findings, recommendations, and work papers, the FHCF will forward a
preliminary draft of the audit report to the Company and require a response from
the Company by a date certain as to the audit findings and recommendations.    
(d)   If the Company accepts the audit findings and recommendations, and there
is no recommendation for resubmission of the Company’s exposure data, the audit
report will be finalized and the audit file closed.     (e)   If the Company
disputes the audit’s findings, the areas in dispute will be resolved by a
meeting or a conference call between the Company and FHCF management.     (f) 1.
  The recommendation of a loss reimbursement audit could require the Company to
resubmit its loss reports or exposure data.     2.   If the recommendation of
the audit is to resubmit the Company’s exposure data for the Contract Year in
question, then the FHCF will send the Company a letter outlining the process for
resubmission and including a deadline to resubmit. The resubmission will include
a data

FHCF-2003K

17



--------------------------------------------------------------------------------



 





      file to be submitted to the FHCF’s Administrator and an audit file to be
submitted to the offices of the SBA. The resubmission is also required to be
accompanied by a detailed written description of the specific changes made to
the resubmitted data. Once the resubmission is received by the FHCF’s
Administrator, the FHCF’s Administrator calculates a revised Reimbursement
Premium for the Contract Year which has been audited. The SBA shall then review
the resubmission with respect to the audit’s findings, and accept the
resubmission or contact the Company with any questions regarding the
resubmission. Once the SBA has accepted the resubmission as a sufficient
response to the audit findings, the FHCF’s Administrator will send the Company
an invoice for any Reimbursement Premium and interest due or to refund
Reimbursement Premium, as the case may be. Once the resubmission has been
approved, the audit file is closed.     3.   If the recommendation of the audit
is either to resubmit the Company’s exposure data for the Contract Year in
question or giving the option to pay the estimated Premium difference, then the
FHCF will send the Company a letter outlining the process for resubmission or
for paying the estimated Premium difference and including a deadline for the
resubmission or the payment to be received by the FHCF’s Administrator. If the
Company chooses to resubmit, the same procedures outlined in
Article XIII(3)(f)2. apply.     (g)   If the Company continues to dispute the
audit’s findings and/or recommendations and no resolution of the disputed
matters is obtained through discussions between the Company and FHCF management,
then the process within the SBA is at an end and further administrative remedies
may be obtained under Chapter 120, Florida Statutes.     (h)   The auditor’s
list of errors is made available in the audit report sent to the Company. Given
that the audit was based on a sample of the Company’s policies rather than the
whole universe of the Company’s Covered Policy exposure, the error list is not
intended to provide a complete list of errors but is intended to indicate what
Covered Policy information needs to be reviewed and corrected throughout the
Company’s book of Covered Policy business to ensure more complete and accurate
reporting in the resubmission if required and for any future submissions.



(4)   Costs of the Audits       The costs of the audits shall be borne by the
SBA. However, in order to remove any incentive for a Company to delay
preparations for an audit, the SBA shall be reimbursed by the Company for any
audit expenses incurred in addition to the usual and customary costs of the
audits, which additional expenses were incurred as a result of the Company’s
failure, despite proper notice, to be prepared for the audit or as a result of a
Company’s failure to provide requested information for the audit. All requested
information must be complete and accurate. The Company shall be notified of any
administrative remedies which may be obtained under Chapter 120, Florida
Statutes.

ARTICLE XIV - INSOLVENCY OF THE COMPANY



In the event of the insolvency of the Company, the SBA shall pay directly to the
Florida Insurance Guaranty Association for the benefit of Florida policyholders
of the Company the net amount of all reimbursement moneys owed to the Company.
As used in this Article, the “net amount of all reimbursement moneys” means that
amount which remains after any offsets as specified in Article VIII herein and
after reimbursement for (1) preliminary or duplicate payments owed to private
reinsurers or other inuring reinsurance payments to private reinsurers that
satisfy statutory or contractual obligations of the insolvent Company
attributable to Covered Events to such reinsurers; or (2) funds owed to a bank
or other financial institution to cover obligations of the insolvent Company
under a credit agreement that assists the insolvent Company in paying claims
attributable to Covered Events. Such private reinsurers or banks or other
financial institutions shall be reimbursed or otherwise paid prior to payment to
the Florida Insurance Guaranty Association, notwithstanding any law to the
contrary. The Florida Insurance Guaranty Association shall pay all claims up to
the maximum amount permitted by Chapter 631, Laws of

FHCF-2003K

18



--------------------------------------------------------------------------------



 





Florida; thereafter, any remaining moneys shall be paid pro rata to claims not
fully satisfied. This Article does not apply to a joint underwriting
association, a risk apportionment plan, or any other entity created under
Section 627.351, Florida Statutes.   ARTICLE XV - TERMINATION   The FHCF and the
obligations of both parties under this Contract can be terminated only as may be
provided by law or applicable rules.   ARTICLE XVI - VIOLATIONS   Pursuant to
the provisions of Section 215.555(10), Florida Statutes, any violation of the
terms of this Contract by the Company constitutes a violation of the Insurance
Code of the State of the Florida. Pursuant to the provisions of
Section 215.555(11), Florida Statutes, the SBA is authorized to take any action
necessary to enforce any administrative rules adopted pursuant to
Section 215.555, Florida Statutes, and the provisions and requirements of this
Contract.   ARTICLE XVII - APPLICABLE LAW



(1)   Applicable Law: This Contract shall be governed by and construed according
to the laws of the State of Florida in respect of any matter relating to or
arising out of this Contract.   (2)   Notice of Rights: Pursuant to Chapter 120,
Florida Statutes, and the Uniform Rules of Procedure, codified as Chapters
28-101 through 28-110, F.A.C., a person whose substantial interests are affected
by a decision of the SBA regarding the FHCF may request a hearing with the SBA
by filing a petition within 21 days of receipt of the written notice of the
decision. Any person who fails to file a petition within 21 days shall have
waived his or her right to a hearing. The hearing may be a formal hearing or an
informal hearing pursuant to the provisions of Sections 120.569 and 120.57,
Florida Statutes. The petition must be filed (received) in the office of the
Senior FHCF Officer-Florida Hurricane Catastrophe Fund, State Board of
Administration, P.O. Box 13300, Tallahassee, FL 32317-3300, within the 21day
period.       All petitions shall contain:

    (a)   The name, address, and telephone number of the petitioner or
petitioners;     (b)   An explanation of how each petitioner’s substantial
interests will be affected by the SBA’s decision;     (c)   A statement of when
and how the petitioner received notice of the decision;     (d)   A statement of
all disputed issues of material fact. If there are none, the petition must so
indicate;     (e)   A concise statement of the facts which the petitioner
believes entitle the petitioner to the relief sought as well as the statutes and
rules which support the petitioner’s claim for relief;     (f)   A statement of
the relief sought, stating precisely the action the petitioner wants the SBA to
take;     (g)   Any other information which the petitioner contends is material.

Upon receipt of a petition, the SBA shall review the petition for compliance
with the SBA’s requirements and timeliness. The petition will be denied for lack
of compliance and for failure to timely file. If the SBA elects to request that
an administrative law judge of the Division of Administrative Hearings be
assigned to conduct the hearing, the SBA will forward the petition and all
materials filed with the SBA to the Division and shall notify the petitioner or
petitioners of its action. Once this decision becomes final, the petitioner’s
rights to appeal will be governed by Section 120.68, Florida Statutes.

FHCF-2003K

19



--------------------------------------------------------------------------------



 



Approved by:

Florida Hurricane Catastrophe Fund
By: State Board of Administration of the State of Florida

          By:  Linda Lettera/for   7.9.03    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Coleman Stipanovich   Date     Executive Director                 Approved
as to legality:           By:  Thomas A. Beenck/for   July 9, 2003    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Linda Lettera   Date     General Counsel         FL Bar ID#311911          
      PHILADELPHIA INDEMNITY INSURANCE COMPANY      

--------------------------------------------------------------------------------

        Company                 By: Christopher J. Maguire, EVP   5/30/03    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Christopher J. Maguire   Date     Executive Vice President      

FHCF-2003K

20



--------------------------------------------------------------------------------



 



Schedule A

to the

REIMBURSEMENT CONTRACT
Effective: June 1, 2003
(Contract)

between

PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, PA
(Company)

and

THE STATE BOARD OF ADMINISTRATION OF THE STATE OF FLORIDA (SBA)
WHICH ADMINISTERS THE FLORIDA HURRICANE CATASTROPHE FUND (FHCF)

Contract Year

This Schedule A shall be applicable for the Contract Year from 12:01 a.m.,
Eastern Time, June 1, 2003, to 12:01 a.m., Eastern Time, June 1, 2004.

Reimbursement Percentage

For purposes of determining reimbursement (if any) due the Company under this
Contract and in accordance with the Statute, the Company has the option to elect
a 45% or 75% or 90% Reimbursement Percentage under this Contract. The
Reimbursement Percentage elected by the Company for the Contract Year from
12:01 a.m., Eastern Time, June 1, 2002, to 12:01 a.m., Eastern Time, June 1,
2003, was as follows:

The Company hereby elects the following Reimbursement Percentage for the
Contract Year from 12:01 a.m., Eastern Time, June 1, 2003, to 12:01 a.m.,
Eastern Time, June 1, 2004, (the individual executing this Contract on behalf of
the Company shall place his or her initials in the box to the left of the
percentage elected for the Company):

          [  ]     45%     OR   [  ]     75%     OR   [CJM]     90%

Note that the choice indicated immediately above is for the 2003-2004 Contract
Year.

If the Company is a member of an NAIC group, all members of the group must elect
the same Reimbursement Percentage. If the Company is a member of an NAIC group,
the individual executing this Contract on behalf of the Company, by placing his
or her initials in the box below, affirms that the Company has elected the same
Reimbursement Percentage as all members of the NAIC group:

[CJM]

FHCF-2003K

1



--------------------------------------------------------------------------------



 



The Company shall not be permitted to change its Reimbursement Percentage during
the Contract Year. The Company shall, however, be permitted to change its
Reimbursement Percentage election at the beginning of a new Contract Year,
except that:



(1)   The Company shall not be permitted to reduce its Reimbursement Percentage
if a Covered Event required the issuance of revenue bonds, until the bonds have
been fully repaid;   (2)   If the Company is a member of a group, all members of
the NAIC group must continue to elect the same Reimbursement Percentage;   (3)  
If the Company is a joint underwriting association or an assigned risk plan
under Section 627.351, Florida Statutes, the Company must elect the 90%
Reimbursement Percentage.

Reporting Exposure for a Single Structure, with a Mix of Commercial Habitational
and Commercial Non-Habitational Exposure, Written on a Commercial Policy

The following section is applicable to all Companies with exposure for single
structures with a mix of commercial habitational and commercial non-habitational
exposure written under a Commercial Policy. If the Company does not write this
type of exposure and this section does not apply, please initial the N/A box
below which completes this section of Schedule A. If the Company does write this
type of exposure, please read below and initial the appropriate box on the next
page to complete this section of Schedule A.

[    ]

N/A

Commercial-Residential Class Code

If a single structure is used for both habitational and non-habitational
purposes and the structure has a commercial-residential class code (based on a
classification plan on file with and reviewed by the Administrator), the entire
exposure for the structure should be reported to the FHCF under the Data Call,
and the FHCF will reimburse losses for the entire structure as well.

Commercial Non-Residential/Business Class Code

If a single structure is used for both habitational and non-habitational
purposes and the structure has a commercial non-residential or business class
code (based on a classification plan on file with and reviewed by the
Administrator), the habitational portion of that structure should be identified
and reported to the FHCF under the Data Call. Initial the CARVING box on the
next page if the Company will be able to carve out and report its incidental
habitational exposure and the Company agrees to report losses on such incidental
habitational exposure.

However, in recognition of the unusual nature of commercial structures with
incidental habitational exposure and the undue hardship some companies may face
in having to carve out such incidental habitational exposure, as well as the
losses to such structures, the FHCF will accommodate these companies by allowing
them to exclude the entire exposure for the single structure from their Data
Call submission, providing the following three conditions are met:



(1)   The decision to not carve out and report the incidental habitational
exposure shall apply to all such structures insured by the Company;   (2)   If
the incidental habitational exposure is not reported to the FHCF, the Company
will not report losses to the structure and the FHCF will not reimburse any
losses to the structure; and

FHCF-2003K

2



--------------------------------------------------------------------------------



 





(3)   The Company must communicate its decision to not carve out and report the
incidental exposure by the individual executing this Contract on behalf of the
Company placing his or her initials in the NOT CARVING box below.

          [  ]   OR   [CJM] CARVING       NOT CARVING

By initialing the CARVING or NOT CARVING box above, the Company is making an
irrevocable decision for the corresponding Contract Year Data Call submission
and any subsequent resubmissions.

Important Note: Since this will impact your Data Call submission, please share
this decision with
the individual(s) responsible for compiling your Data Call submission.

FHCF-2003K

3